DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on September 20, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     Applicant argued that claim 1 should not invoke 35 U.S.C. 112, sixth paragraph, Examiner disagrees with applicant's argument because with respect to Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011), 
 “a controller” in claim 1 is treated in accordance with 112(f) because the associated function is modified by a word that serves as generic placeholder (i.e., the claim uses a term that is substitute for "means”). If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“The controller” in claim 1 is read as the CPU 101 shown in Fig.1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wanda’069 (US 2002/0131069), and further in view of Otomaru’301 (US 2012/0307301) and Matsumoto’997 (US 2006/0192997).
     With respect to claim 1, Wanda’069 teaches an image processing apparatus [regarding to the system shown in Fig.1] comprising: 
     a communication interface [as shown in Fig.1, the client computers 102, 103 and 104 are communicating with other devices over the network 106. Therefore, the client computer is considered disclose with a communication interface to perform the communication with other devices via the network 106]; 
    a controller (Fig.2, item 200); and 
     a display (Fig.2, item 207), 
     wherein the controller is configured to display a progress screen indicating a progress of printing based on a print data included in a print job (Fig.18), and 
     wherein, when multiple print jobs are received via the communication interface, the controller is configured to: analyze information included in each of the multiple print jobs [the received jobs are being analyzed and then grouped the jobs which are required to be grouped (Fig.9)]; and 
     in a case where determining that the multiple print jobs are handled as a single print job in accordance with the analyzed information, display, on the display, the progress screen of the single print job (Fig.18)
     Wanda’069 does not teach the progress screen of the single print job including a first all page number image, the first all page number image being an image indicating a total number of pages to be printed obtained by adding all number of pages of print data included in the multiple print jobs, the total number of pages indicated by the first all page number image being determined in accordance with the analyzed information included in all of the multiple print jobs, and in a case where determining that the multiple print jobs are handled as respective print jobs in accordance with the analyzed information, display, on the display, the progress screen of one of the print jobs including a second all page number image, the second all page number image being an image indicating a total number of pages to be printed based on print data included in the one of the print jobs, the total number of pages indicated by the second all page number image being determined in accordance with the analyzed information included in the one of the print jobs, the controller being configured to display a progress screen of a next print job among the print jobs after displaying the progress screen of one of the print jobs, the progress screen of the next print job including a third all page number image indicating a total number of pages of the next print job.
     Otomaru’301 teaches the progress screen of the single print job including a first all page number image, the first all page number image being an image indicating a total number of pages to be printed obtained by adding all number of pages of print data included in the multiple print jobs, the total number of pages indicated by the first all page number image being determined in accordance with the analyzed information included in all of the multiple print jobs (Fig.6) 
    in a case where determining that the multiple print jobs are handled as respective print jobs in accordance with the analyzed information, display, on the display, the progress screen of one of the print jobs including a second all page number image, the second all page number image being an image indicating a total number of pages to be printed based on print data included in the one of the print jobs, the total number of pages indicated by the second all page number image being determined in accordance with the analyzed information included in the one of the print jobs (Fig.6).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wanda’069 according to the teaching of Otomaru’301 to including the total number of pages in a grouped job and total number of pages in each sub-grouped job because this will allow the grouped job to be monitored more effectively.
     The combination of Wanda’069 and Otomaru’301 does not teach the controller being configured to display a progress screen of a next print job among the print jobs after displaying the progress screen of one of the print jobs, the progress screen of the next print job including a third all page number image indicating a total number of pages of the next print job.
     Matsumoto’997 teaches the controller being configured to display a progress screen of a next print job among the print jobs after displaying the progress screen of one of the print jobs, the progress screen of the next print job including a third all page number image indicating a total number of pages of the next print job [when the job is being selected from the job log and then the “Detailed Display” button is being clicked, a process screen having the total number of pages of the selected job is being displayed (Fig.8 and Fig.9)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’069 and Otomaru’301 according to the teaching of Matsumoto’997 to provide a detail process screen for each sub-grouped job because this will allow the status of the sub-grouped job to be monitored more effectively.
     With respect to claim 7, which further limits claim 1, Wanda’069 teaches a display (Fig.2, item 207). 
     The combination of Wanda’069 and Otomaru’301 does not teach wherein the progress of printing includes displaying a page count image indicating a page count image indicating the process of printing based on the print data included in the print job by updating a number of pages as each page is printed.
     Matsumoto’997 teaches wherein the progress of printing includes displaying a page count image indicating a page count image indicating the process of printing based on the print data included in the print job by updating a number of pages as each page is printed (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’069 and Otomaru’301 according to the teaching of Matsumoto’997 to provide a detail process screen for to indicate how page has been printing because this will allow the status of the job to be monitored more effectively.
     With respect to claim 9, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 9 claims how the image processing apparatus of claim 1 to execute to group jobs into a single job.  Claim 9 is being analyzed and rejected for the same reason set forth in the rejection of claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wanda’069 (US 2002/0131069), Otomaru’301 (US 2012/0307301) and Matsumoto’997 (US 2006/0192997) and further in view of Mitsui’330 (US 2006/0209330).
     With respect to claim 2, which further limits claim 1, the combination of Wanda’069, Otomaru’301 and Matsumoto’997 does not teach wherein the information includes information regarding a user name that identifies a user who generated each of the multiple print jobs, and wherein, when the user names of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job.  
     Mitsui’330 teaches wherein the information includes information regarding a user name that identifies a user who generated each of the multiple print jobs job [as shown in Fig.7, the user name associated with the jobs is being configured as the parameter to combined the jobs having the same user name into one job (paragraph 80 and Fig. 7)], and wherein, when the user names of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job [as shown in Fig.7, the user name associated with the jobs is being configured as the parameter to combined the jobs having the same user name into one job (paragraph 80 and Fig. 7)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’069, Otomaru’301 and Matsumoto’997 according to the teaching of Mitsui’330 to group the received jobs into one job according to the user name associated with the received jobs because this will allow the jobs to be grouped more effectively.
     With respect to claim 5, which further limits claim 1, the combination of Wanda’069, Otomaru’301 and Matsumoto’997 does not teach wherein the information includes more than one piece of information regarding a user name identifying a user who generated each of the multiple print jobs, a job name of each of the multiple print jobs, and a job time at which each of the multiple print jobs was generated, and wherein, when the more than one piece of information of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job.  
     Mitsui’330 teaches wherein the information includes more than one piece of information regarding a user name identifying a user who generated each of the multiple print jobs, a job name of each of the multiple print jobs, and a job time at which each of the multiple print jobs was generated [as shown in Fig.7, the user name associated with the jobs is being configured as the parameter to combined the jobs having the same user name and/or time/date into one job (paragraph 80 and Fig. 7)] and wherein, when the more than one piece of information of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job [as shown in Fig.7, multiple group parameters are being used to group jobs into one job (paragraph 80 and Fig. 7)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’069, Otomaru’301 and Matsumoto’997 according to the teaching of Mitsui’330 to group the received jobs into one job according to the user name associated with the received jobs because this will allow the jobs to be grouped more effectively.
     With respect to claim 8, which further limits claim 7, Wanda’069 teaches a memory (Fig.2, items 201, 202 and 205), and 
     The combination of Wanda’069, Otomaru’301 and Matsumoto’997 does not teach wherein, in a state where an accumulation print mode, in which received print jobs are accumulated in the memory and printing is performed by reading out the accumulated print jobs, is selected, when multiple print jobs generated by a user who selects the accumulation print mode are accumulated in the memory, the controller is configured to handle the multiple print jobs as a single print job.  
     Mitsui’330 teaches wherein, in a state where an accumulation print mode, in which received print jobs are accumulated in the memory and printing is performed by reading out the accumulated print jobs, is selected, when multiple print jobs generated by a user who selects the accumulation print mode are accumulated in the memory, the controller is configured to handle the multiple print jobs as a single print job [as shown in Fig.6, a graphical user interface displays the accumulated print jobs and the desired jobs are being combined into one job according to the user the selection. Therefore, the graphical user interface shown in Fig.6 is considered as the accumulation print mode which is being activated by a user to combined desired jobs into one job], 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’069, Otomaru’301 and Matsumoto’997 according to the teaching of Mitsui’330 to group the received jobs into one job according to the user’s instruction because this will allow the jobs to be grouped more effectively.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wanda’069 (US 2002/0131069), Otomaru’301 (US 2012/0307301) and Matsumoto’997 (US 2006/0192997) and further in view of Dodd’112 (US 2013/0077112).
     With respect to claim 3, which further limits claim 1, the combination of Wanda’069, Otomaru’301 and Matsumoto’997 does not teach wherein the information includes information regarding a job name of each of the multiple print jobs, and wherein, when the job names of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job. 
     Dodd’112 teaches wherein the information includes information regarding a job name of each of the multiple print jobs (abstract), and wherein, when the job names of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job (abstract).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’069, Otomaru’301 and Matsumoto’997 according to the teaching of Dodd’112 to group the print jobs together according to the job name because this will allow the print jobs to be grouped more effectively.
       With respect to claim 4, which further limits claim 1, the combination of Wanda’069, Otomaru’301 and Matsumoto’997 does not teach wherein the information includes information regarding a job time indicating a time at which each of the multiple print jobs was generated, and wherein, when the job times of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job.
     Dodd’112 teaches wherein the information includes information regarding a job time indicating a time at which each of the multiple print jobs was generated (abstract), and wherein, when the job times of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job (abstract).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’069, Otomaru’301 and Matsumoto’997 according to the teaching of Dodd’112 to group the print jobs together according to the job’s creation time because this will allow the print jobs to be grouped more effectively.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wanda’069 (US 2002/0131069), Otomaru’301 (US 2012/0307301), Matsumoto’997 (US 2006/0192997), Mitsui’330 (US 2006/0209330) and further in view of Dodd’112 (US 2013/0077112).
     With respect to claim 6, which further limits claim 5, wherein the controller is configured to receive the multiple print jobs, via the communication interface, from an information processing apparatus in which an application software and a printer driver are installed (paragraph 122),
      wherein each of the multiple print jobs is generated in accordance with a printing procedure using the printer driver to print content data generated as the information processing apparatus executes the application software (paragraph 122), 
     Wanda’069 does not teach wherein each of the multiple print jobs is configured to include, at a time of being generated: information of the user name indicating a user logged in to the information processing apparatus; information of the job name including a data name of the content data generated by the application software; and information of the job time at which each of the multiple print jobs was generated, and wherein the controller is configured to analyze two or more types of the information among the information regarding the user name, the information regarding the job name, and the information regarding the job time.
     Mitsui’330 teaches wherein each of the multiple print jobs is configured to include, at a time of being generated: information of the user name indicating a user logged in to the information processing apparatus [as shown in Fig.7, the user name associated with the jobs is being configured as the parameter to combined the jobs having the same user name and/or time/date into one job (paragraph 80 and Fig. 7)];
     information of the job time at which each of the multiple print jobs was generated time [as shown in Fig.7, the user name associated with the jobs is being configured as the parameter to combined the jobs having the same user name and/or time/date into one job (paragraph 80 and Fig. 7)];
      wherein the controller is configured to analyze two or more types of the information among the information regarding the user name, the information regarding the job name, and the information regarding the job time [as shown in Fig.7, the user name associated with the jobs is being configured as the parameter to combined the jobs having the same user name and/or time/date into one job (paragraph 80 and Fig. 7)],
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’069, Otomaru’301 and Matsumoto’997 according to the teaching of Mitsui’330 to group the received jobs into one job according to the user name associated with the received jobs because this will allow the jobs to be grouped more effectively.
     The combination of Wanda’069, Otomaru’301, Matsumoto’997 and Mitsui’330 does not teach information of the job name including a data name of the content data generated by the application software.
     Dodd’112 teaches information of the job name including a data name of the content data generated by the application software (abstract).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’069, Otomaru’301, Matsumoto’997 and Mitsui’330 according to the teaching of Dodd’112 to include the data name of the content data generated by the application software because this will allow the job to be identified more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Yan’554 (US 2019/0155554) discloses an information processing apparatus includes a reception unit that receives a progress condition of a group printing job constituted by plural printing jobs, and a presentation unit that presents the progress condition of the group printing job in accordance with an item for presenting the progress condition.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674